DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 7-11 and 14 are presently under consideration, with claims 4 and 12-13 remaining withdrawn from consideration and claim 6 cancelled by applicant’s amendments to the claims filed with the response dated 03 November 2021.
Upon further search and consideration of the amended claims, new art was uncovered and the prior art rejection of record is updated in view of applicant’s amendments made to the claims.
Applicant’s arguments and remarks where applicable have been addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2013199590A, reference made to English machine translation provided with IDS dated 27 August 2019), and further in view of Lim et al (WO .

Regarding claim 1 Watanabe discloses a photoactive layer comprising: 
an electron donor ([0050]-[0055] Figs. 1-2 see: organic semiconductor layer 3 having an electron-donating organic material); and 
an electron acceptor ([0050]-[0055] Figs. 1-2 see: organic semiconductor layer 3 having an electron-accepting organic material), 
wherein the electron donor comprises a single molecular material and a polymer material ([0043], [0050]-[0055] Figs. 1-2 see: electron-donating organic material comprises a polymer represented by General Formula 1 in para [0018] and can further have another single molecule material such as a carbazole derivative), and
Watanabe does not explicitly disclose wherein the single molecular material is a compound of Formula 1: 

    PNG
    media_image1.png
    201
    592
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    189
    553
    media_image2.png
    Greyscale

and Lim teaches specific examples of Formulas 1-1-1 or 1-1-2 in para [0158]:

    PNG
    media_image3.png
    379
    753
    media_image3.png
    Greyscale

wherein: n1 to n4 are each an integer of 1 or2 where when n1 to n4 are each 2 or more, the two structures in the parenthesis are the same as each other; 
X1 to X4 are the same as each other, and are each S; 
Y1 to Y4 are the same as each other, and are each N; 
R1 to R8 are each hydrogen, R10 to R13 area each a substituted or unsubstituted alkyl group,

    PNG
    media_image4.png
    86
    117
    media_image4.png
    Greyscale

R101 is an unsubstituted alkyl group
[Push] has a structure which acts as an electron donor, and the structure is 

    PNG
    media_image5.png
    104
    168
    media_image5.png
    Greyscale

wherein b and c are each an integer from 1 to 3;
Z6 is NRd and 
R203 and R204 are hydrogen and Rd is a substituted or unsubstituted alkyl group.


    PNG
    media_image6.png
    320
    752
    media_image6.png
    Greyscale

Formula 1-1-2 is the same as Formula 1-1-1 except that 
[Push] has a structure which acts as an electron donor, and the structure is

    PNG
    media_image7.png
    108
    223
    media_image7.png
    Greyscale

wherein Z7 and Z10 are S and Z8 and Z9 are SiRdRe, and
Rd and Re are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group.
Lim teaches these single molecular materials when provided with other materials in an organic solar cell improve the efficiency and the service life of the device as the compound produces devices which exhibit increased open-circuit voltage and short-circuit current efficiency (Lim, [0032]-[0033]).
Lim and Watanabe are combinable as they are both concerned with organic photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photoactive layer of Watanabe in view of Lim to provide the electron donor material of Watanabe with a single molecular material of a compound of Formula 1 of claim 1 as taught by (Lim, see examples of Formulas 1-1-1 or 1-1-2 in para [0158]) as Watanabe teaches the electron donor material can comprise another single molecule material such as a carbazole derivative (Watanabe, [0043]) and Lim teaches the single molecular material of Formulas 1-1-1 or 1-1-2 when provided with other materials in an organic solar cell improves the efficiency and the service life of the device as the compound produces devices which exhibit increased open-circuit voltage and short-circuit current efficiency (Lim, [0032]-[0033]).


Therefore, the photovoltaic conversion efficiency and service life of the photoactive layer are variables that can be modified, among others, by varying the content of the single molecular material in the electron donor relative to a content of the polymer material, and these relative amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the content of the single molecular material in the electron donor relative to a content of the polymer material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content of the single molecular material in the electron donor relative to a content of the polymer material in the device of modified Watanabe to obtain the desired photovoltaic conversion efficiency and service life of the photoactive layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general In re Aller, 105 USPQ 223).

Regarding claims 2 and 3, modified Watanabe discloses the photoactive layer of claim 1, and Watanabe further teaches the polymer material comprises a copolymer comprising a first unit of Formula 2 and a second unit of Formula 3:

    PNG
    media_image8.png
    427
    261
    media_image8.png
    Greyscale

Where Watanabe teaches the polymer of general formula 1 in para [0018] can have the example structures in para [0035]:

    PNG
    media_image9.png
    672
    521
    media_image9.png
    Greyscale


wherein: n10 and n11 are each an integer of 1; 
h and i are each an integer of 1;
fRg, NRf, O, SiRfRg, PRf, S, GeRfRg, Se, or Te (X10/X11/X12= S, X13=N); and 
R20 to R27, Rf, and Rg are the same as or different from each other, and are each independently hydrogen, deuterium, a halogen group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group (R20/21/26/27=H; R22/23= H or F(halogen); R24/25= H or a substituted or unsubstituted alkoxy group, Rf= an alkyl group or alkoxy group or substituted or unsubstituted aryl group). As Watanabe teaches all of the structural limitations of the polymer comprising a first unit of Formula 2 and a second unit of Formula 3, the polymer material of Watanabe is considered to exhibit the inherent material property of being a non-crystalline polymer material. See MPEP 2112.

Regarding claim 5 modified Watanabe discloses the photoactive layer of claim 1, and Lim teaches wherein the compound of Formula 1 is a compound of Formula 1-1 (Lim, para [0158] see: example of Formula 1-1-1 and claim mapping in claim 1 above). 

Regarding claim 8 modified Watanabe disclose the photoactive layer of claim 1, wherein the electron acceptor comprises a fullerene derivative (Watanabe, [0045] see: electron-accepting organic material is a fullerene compound).  



a first electrode (Watanabe, [0056] Figs. 1-2 see: positive electrode 2); 
a second electrode on the first electrode (Watanabe [0056] Figs. 1-2 see: negative electrode 4 stacked over positive electrode 2); and 
an organic material layer comprising one or more layers provided between the first electrode and the second electrode and comprising the photoactive layer according to claim 1 ([0050]-[0055] Figs. 1-2 see: organic semiconductor layer 3 having an electron-accepting organic material and electron-donating organic materials as recited in claim 1 above).  

Regarding claim 10 modified Watanabe discloses the organic solar cell of claim 9, wherein the organic material layer further comprises a hole transport layer, a hole injection layer, or a layer which simultaneously transports and injects holes (Watanabe, [0060] see: a hole transport layer can be provided between positive electrode 2 and organic semiconductor layer 3).  

Regarding claim 11 modified Watanabe discloses the organic solar cell of claim 9, wherein the organic material layer further comprises an electron injection layer, an electron transport layer, or a layer which simultaneously injects and transports electrons (Watanabe, [0062] see: an electron transport layer can be provided between negative electrode 4 and organic semiconductor layer 3).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2013199590A, reference made to English machine translation provided with IDS dated 27 August 2019) in view of Lim et al (WO 2015/163614, reference made to US 20160372680 as equivalent English translation) and as further evidenced by Komatsu et al (US 2005/0022856) as applied to claims 1-3, 5, and 8-11 above, and further in view of Bazan et al (US 2009/0108255).

Regarding claims 7 and 14 modified Watanabe discloses the photoactive layer of claim 1, and Watanabe teaches the organic semiconductor layer is formed by dissolving the electron donor material and electron acceptor material in a solvent such as dichlorobenzene or chloronaphthalene and coated on a transparent electrode to form the organic semiconductor layer (Watanabe, [0067]-[0068]). Watanabe does not explicitly disclose if said solvents (additives) are present in the final film. 
Bazan teaches forming photoactive layers for organic solar cells using liquid based coating methods where the photoactive layer material is dissolved in a solvent with a processing additive such as 1,8-diiodooctane that remains in the photoactive layer when forming the photoactive layer (Bazan, [0047]). Bazan teaches the processing additive facilitates phase separation between the electron acceptor material and electron donor material in the photoactive layer to enhance efficiency of the formed photovoltaic cell (Bazan, [0024]-[0025]).
Bazan and modified Watanabe are combinable as they are both concerned with organic photovoltaic devices.
.

Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on page 10 of the response dated 03 November 2021 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Watanabe teaches the electron donor material can comprise another single molecule material such as a carbazole derivative (Watanabe, [0043]) and the particular single molecule material of Lim of Formulas 1-1-1 or 1-1-2 when provided with other materials in an organic solar 
Applicant further argues on page 11 of the response dated 03 November 2021 that the basis that the content of the single molecular material versus polymer material in the electron donor is not taught to be a result effective variable in the cited art of Lim and Watanabe.
Applicant’s argument has been fully considered but is not found persuasive as recited above, Komatsu teaches a light absorbing layer comprising two kinds of electron donor materials where the conversion efficiency is a variable that can be modified by varying the ratio of the electron donor materials, as the electron donor materials absorb in different wavelengths (Komatsu, see Abstract and paras [0015]-[0017], [0019], [0077] and [0080]). 
Therefore, the photovoltaic conversion efficiency and service life of the photoactive layer are variables that can be modified, among others, by varying the content of the single molecular material in the electron donor relative to a content of the polymer material, and these relative amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the content of the single molecular material in the electron donor relative to a content of the polymer material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Applicant’s further arguments and remarks depend from the arguments rebutted above and are thus considered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nishikitani et al (US 2005/0263183) discloses a photoelectric conversion device where the electron donor can be mixed with a polymer compound where a content of the electron donor material is present in an amount higher than the content of the polymer in para [0019].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726